     9:18-cv-00083-MBS         Date Filed 11/28/18      Entry Number 52        Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION


Tomasa Romero Solis,                     )             Civil Action No: 9:18-00083-MBS
Heriberto Gonzalez Najera,               )
Anareli Mendiola Romero,                 )
Edgar Mendiola Romero, and               )
Uan Carlos Mendiola Romero,              )
                                         )
                      Plaintiffs,        )
                                         )                  OPINION AND ORDER
               v.                        )
                                         )
L. Frank Cissna, Director, United States )
Citizenship and Immigration Services,    )
and United States Citizenship and        )
Immigration Services,                    )
                                         )
                      Defendants.        )
____________________________________)

       This matter is before the court on Plaintiffs Tomasa Romero Solis (“Plaintiff Solis”),

Heriberto Gonzalez Najera, Anareli Mendiola Romero, Edgar Mendiola Romero, and Uan Carlos

Mendiola Romero’s (collectively, “Plaintiffs”) “Rule 12(c) and 12(f) Motion” (“Motion”). ECF

No. 40. Defendants L. Frank Cissna and United States Citizenship and Immigration Services’

(“USCIS”) (collectively “Defendants”) filed their response in opposition to the Motion, ECF No.

41, to which Plaintiffs replied, ECF No. 42. The court has federal question jurisdiction over this

matter pursuant to 28 U.S.C § 1331. For the reasons explained below, the Motion is granted in

part and denied in part.

                                      I.     BACKGROUND

Factual Background

       In 2000 Congress created the U nonimmigrant visa (“U-Visa”) with the passage of the

Victims of Trafficking and Violence Protection Act. Pub. L. No. 106–386, 114 Stat. 1464,
     9:18-cv-00083-MBS          Date Filed 11/28/18       Entry Number 52           Page 2 of 22




codified at 8 U.S.C. § 1101(a)(15)(U). Set aside for immigrant victims of serious crimes, the U-

Visa program was intended to strengthen the ability of law enforcement agencies to detect,

investigate, and prosecute crimes, while also protecting the victims of those crimes. Victims of

Criminal Activity: U Nonimmigrant Status, U.S. Citizenship and Immigration Services (October

9, 2018, 2:47 PM), https://www.uscis.gov/humanitarian/victims-human-trafficking-other-

crimes/victims-criminal-activity-u-nonimmigrant-status/victims-criminal-activity-u-

nonimmigrant-status. In order for a petitioner to qualify for the U-Visa, the Department of

Homeland Security must determine that: (1) the petitioner has “suffered substantial physical or

mental abuse as a result of having been a victim of criminal activity”; (2) the petitioner

“possesses information concerning [the] criminal activity”; (3) the petitioner “has been, is, or is

likely to be helpful” to government officials regarding the criminal activity; and (4) the criminal

activity at issue “occurred in the United States.” 8 U.S.C. § 1101(a)(15)(U)(i)(I-IV). The

petitioner bears the burden of establishing eligibility. 8 C.F.R. § 214.14(c)(4).

       To obtain a U-Visa, the petitioner must file with USCIS a Petition for U Nonimmigrant

Status (Form I-918), a biometric fee or fee waiver request, and “initial evidence” in accordance

with instructions to the Form I-918. 8 C.F.R. § 214.14(c)(1). The petitioner must also submit a

Form I-918, Supplement B (U Nonimmigrant Status Certification), which is a form signed by a

designated law enforcement official within six months immediately preceding the submission of

petitioner’s application to USCIS. 8 C.F.R. § 214.14(c)(2)(i). This form certifies that the

petitioner has been, is being, or is likely to be helpful to the investigation or prosecution of

qualifying criminal activity. 8 C.F.R. § 214.14(c)(2)(i). Furthermore, the petitioner must submit

documentation that she has suffered direct or proximate harm as a result of the criminal activity;

materials related to the petitioner’s physical or mental abuse as a victim of the criminal activity;



                                                  2
     9:18-cv-00083-MBS          Date Filed 11/28/18       Entry Number 52         Page 3 of 22




information the petitioner possesses regarding the criminal activity; evidence of the petitioner’s

cooperation with law enforcement; evidence that the criminal activity violated United States law

or occurred in the United States; and a personal statement. See 8 C.F.R. §§

214.14(a)(14),(b),(c)(2).

       Congress enacted a statutory cap of 10,000 U-Visas each fiscal year. 8 U.S.C. §

1184(p)(2)(A). Because of this cap, a Waiting List exists for petitioners seeking adjudication. 8

C.F.R. § 214.14(d)(2). The Waiting List provision reads:

       All eligible petitioners who, due solely to the cap, are not granted U-1
       nonimmigrant status must be placed on a waiting list and receive written notice of
       such placement. Priority on the waiting list will be determined by the date the
       petition was filed with the oldest petitions receiving the highest priority. In the next
       fiscal year, USCIS will issue a number to each petition on the waiting list, in the
       order of highest priority, providing the petitioner remains admissible and eligible
       for U nonimmigrant status. After U-1 nonimmigrant status has been issued to
       qualifying petitioners on the waiting list, any remaining U-1 nonimmigrant
       numbers for that fiscal year will be issued to new qualifying petitioners in the order
       that the petitions were properly filed. USCIS will grant deferred action or parole to
       U-1 petitioners and qualifying family members while the U-1 petitioners are on the
       waiting list. USCIS, in its discretion, may authorize employment for such
       petitioners and qualifying family members.

8 C.F.R. § 214.14(d)(2).

       Plaintiffs are a family of Mexican nationals residing in Beaufort, South Carolina. ECF

No. 17 at ¶ 1-6. Plaintiffs allege that Plaintiff Solis was the victim of a felonious assault after

being subjected to an armed robbery in her home. Id. at ¶ 29. Plaintiff Solis is the “principal”

U-Visa petitioner. Plaintiff Solis alleges that she suffered substantial physical and mental abuse

as a result of the crime; that the crime was the direct and proximate cause of such harm; a

certifying agency determined that Plaintiff Solis was the victim of a qualifying crime; a

certifying agency determined that Plaintiff Solis was helpful in the investigation or prosecution

of the crime; and that a certifying agency issued Plaintiff Solis a U-Visa certification. Id. at ¶ 31-



                                                  3
     9:18-cv-00083-MBS           Date Filed 11/28/18       Entry Number 52         Page 4 of 22




36. Plaintiffs claim that on February 27, 2015, Plaintiff Solis submitted a U-Visa application and

applications for her family, who are qualifying relatives. Id. at ¶ 37. Plaintiffs allege that by

March 3, 2015, the Vermont Service Center processed the applications and they were ready for

adjudication. Id. at ¶ 38. According to Plaintiffs, since March 31, 2015, Plaintiffs’ applications

have been “available in records,” sitting on a shelf located at “0400 – TABR_SHLF_C_13_1.”

Id. at ¶ 39. Plaintiffs further allege that USCIS has made U-Visa Waiting List decisions on other

U-Visa applications that were filed after Plaintiffs’ applications. Id. at ¶ 41. Plaintiffs contend

that because USCIS has adjudicated applications filed subsequent to their own, USCIS does not

adjudicate U-Visa Waiting List decisions in the order in which they are received. Id. ¶ 45.

Therefore, Plaintiffs explain, there is no “line” with regard to the Waiting List. Id. at ¶ 98.

Plaintiffs assert that, “[b]ecause USCIS has made U-Visa Waiting List decisions on applications

that were filed after Plaintiffs’, USCIS is treating Plaintiffs differently than it treats other U-Visa

applicants.” Id. at ¶ 55. Plaintiffs further claim that the processing times published on USCIS’s

website are inaccurate, and that the delay Plaintiffs have experienced is longer than the

processing time published. Id. at ¶¶ 46, 47.

Procedural History

       Plaintiffs initiated this action on January 9, 2018, by filing a complaint asserting the

following: USCIS unreasonably delayed adjudicating Plaintiff Solis’s U-Visa application in

violation of the Administrative Procedure Act (“APA”) 5 U.S.C. § 555(b); USCIS unlawfully

failed to respond to Plaintiff Solis’s Freedom of Information Act (“FOIA”) request; and USCIS

unreasonably delayed the initial prima facie determination on the U-Visa application, violating

Plaintiffs’ due process rights. ECF No. 1. Plaintiffs asked the court to order Defendants to (1)

make a decision about whether to place the Plaintiffs on the U-Visa waiting list, and (2) produce



                                                   4
       9:18-cv-00083-MBS        Date Filed 11/28/18      Entry Number 52         Page 5 of 22




Plaintiffs’ alien registration files under FOIA. ECF No. 1. Defendants filed a motion to dismiss,

which was mooted by Plaintiffs’ filing of the Amended Complaint. ECF Nos. 14, 17.

        The Amended Complaint, which is the operative pleading, omitted the FOIA claim and

asserted the following three claims: (1) USCIS has not met is ministerial duty to make U-Visa

Waiting List decisions for eligible U-Visa Applicants, therefore, Plaintiffs are entitled to

mandamus relief; (2) USCIS has unreasonably delayed adjudicating Plaintiffs’ U-Visa

applications in violation of the APA; and (3) USCIS has unreasonably delayed the initial prima

facie determination on the U-Visa application, violating Plaintiffs’ due process rights. ECF No.

17.1

        Defendants again filed a motion to dismiss, ECF No. 18, which the parties briefed, and

on which the court held a hearing. ECF No. 30. The parties filed supplemental briefs pursuant

to the court’s direction, ECF Nos. 31, 32, and the court thereafter held a telephonic status

conference. ECF No. 34.

        On August 10, 2018, the court issued an opinion and order granting the motion to dismiss

as to the claims for mandamus relief and violation of procedural due process. The court denied

the motion to dismiss as to the APA claim. ECF No. 35. The APA claim is therefore the sole

claim remaining before the court. Defendants filed an Answer on August 24, 2018. ECF No. 37.




1
  Plaintiffs seek an order from the court declaring that it is unreasonable for USCIS to delay its
decision to place a U-Visa petitioner on the Waiting List for thirty-seven months or longer. Id. at
¶ 130. Additionally, Plaintiffs seek an order from the court compelling USCIS to make
decisions about whether to place U-Visa petitioners on the U-Visa Waiting List. Id. at ¶ 131.
Plaintiffs further seek an order from the court compelling USCIS to make a decision within
seven days about whether to place Plaintiffs on the Waiting List. Id. at ¶ 132. Plaintiffs also
seek an order from the court compelling USCIS to comply with its constitutional, statutory, and
regulatory obligation in making U-Visa Waiting List Decisions. Id. at ¶ 133. Lastly, Plaintiffs
request reasonable attorney’s fees and the entire cost of litigation. Id. at ¶ 134.


                                                  5
     9:18-cv-00083-MBS          Date Filed 11/28/18       Entry Number 52        Page 6 of 22




Shortly thereafter, the court entered a scheduling order, ECF No. 38, and the parties stipulated to

a briefing schedule for producing the certified administrative record and filing and briefing an

associated motion for summary judgment.

       On September 5, 2018, Plaintiffs filed the pending Motion. ECF No. 40. Plaintiffs assert

that in answering the Amended Complaint, Defendants denied knowledge of information that is

contained in Plaintiffs’ alien registration files and thus easily accessible to Defendants. Plaintiffs

argue that the court should strike those denials, pursuant to Federal Rule of Civil Procedure

12(f), or deem admitted the corresponding allegations. Plaintiffs further argue that the court

should grant them judgment on the pleadings on the basis that, “absent an individualized

explanation,” a forty-one month delay is arbitrary and capricious. ECF No. 40-1 at 2. Plaintiffs

contend that even if the court denies the relief sought under Rule 12(f), it may still, and should,

grant judgment on the pleadings under Federal Rule of Civil Procedure 12(c). Defendants filed

an opposition brief, ECF No. 41, to which Plaintiffs filed a reply, ECF No. 42. The court held a

telephonic hearing on the Motion on November 8, 2018.

                                    II.     LEGAL STANDARDS

A.     Federal Rule of Civil Procedure 12(f)

       Federal Rule of Civil Procedure 12(f) permits a court to strike from a pleading “an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” The court

may act on its own or on motion made by a party within twenty-one days after being served with

the pleading. In determining whether to grant a motion to strike, the court “enjoys wide

discretion . . . in order to minimize delay, prejudice and confusion by narrowing the issues for

discovery and trial.” Haley Paint Co. v. E.I. du Pont de Nemours & Co., 279 F.R.D. 331, 336

(D. Md. 2012) (quoting Hayne v. Green Ford Sales, Inc., 263 F.R.D. 647, 649 (D. Kan. 2009)).



                                                  6
     9:18-cv-00083-MBS           Date Filed 11/28/18       Entry Number 52          Page 7 of 22




Motions to strike are often viewed with disfavor “because striking a portion of a pleading is a

drastic remedy and because it is often sought by the movant simply as a dilatory tactic.” Waste

Mgmt. Holdings Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001) (quotations

omitted). Therefore, “[w]hen reviewing a motion to strike, ‘the court must view the pleading

under attack in a light most favorable to the pleader.’” Piontek v. Serv. Ctrs. Corp., PJM-10-

1202, 2010 WL 4449419, at *3 (D. Md. Nov. 5, 2010) (quoting Clark v. Milam, 152 F.R.D. 66,

71 (S.D.W.Va. 1993)).

B.      Federal Rule of Civil Procedure 12(c)

        Under Rule 12(c), a party may move for judgment on the pleadings “[a]fter the pleadings

are closed—but early enough not to delay trial . . . .” Fed. R. Civ. P. 12(c). A district court, in

reviewing a Rule 12(c) motion, “appl[ies] the same standard . . . as for motions made pursuant to

Rule 12(b)(6).” Burbach Broad. Co. v. Elkins Radio Corp., 278 F.3d 401, 405–06 (4th Cir.

2002). “To survive a Rule 12(b)(6) motion, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A motion

for judgment on the pleadings should be granted only if “the moving party has clearly

established that no material issue of fact remains to be resolved and the party is entitled to

judgment as a matter of law.” Park Univ. Enters. v. Am. Cas. Co., 442 F.3d 1239, 1244 (10th

Cir. 2006) (quoting United States v. Any & All Radio Station Transmission Equip., 207 F.3d 458,

462 (8th Cir. 2000)). In reviewing a motion for judgment on the pleadings, the court should

“construe the facts and reasonable inferences . . . in the light most favorable to the [nonmoving

party].” Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997). “Courts follow ‘a fairly

restrictive standard’ in ruling on Rule 12(c) motions, as ‘hasty or imprudent use of this summary



                                                   7
     9:18-cv-00083-MBS           Date Filed 11/28/18       Entry Number 52        Page 8 of 22




procedure by the courts violates the policy in favor of ensuring to each litigant a full and fair

hearing on the merits of his or her claim or defense.” 5C Charles A. Wright & Arthur R. Miller,

Federal Practice and Procedure § 1368 (3d ed. 2011) (noting a motion to dismiss under Rule

12(c) is designed to “dispos[e] of cases in which there is no substantive dispute that warrants the

litigants and the court proceeding further . . . .”).

                                          III.     DISCUSSION

A.      Federal Rule of Civil Procedure 12(f)

        In answering the Amended Complaint, Defendants were required to admit or deny the

allegations asserted against it. Fed. R. Civ. P. 8(b)(1)(B). “A party that lacks knowledge or

information sufficient to form a belief about the truth of an allegation must so state, and the

statement has the effect of a denial.” Fed. R. Civ. P. 8(b)(5). Such denial must be in good faith

and reasonably based, and made only after reasonable inquiry under the circumstances. Fed. R.

Civ. P. 11(b)(4). See Divane v. Krull Elec. Co. Inc., 200 F.3d 1020, 1029 (7th Cir 1999)

(affirming ruling that defendant improperly denied matters it had admitted in prior litigation).

        1.      Arguments

        Plaintiffs argue that “USCIS claimed that it lacked knowledge or information sufficient to

answer Plaintiffs’ allegations even though the veracity of those allegations can be confirmed or

denied by looking at documents in Plaintiff’ Solis’s alien registration file.” ECF No. 40-1 at 4.

Plaintiffs contend that such “feigned ignorance is even more egregious here because, as part of

this litigation, USCIS turned over Mrs. Solis’s alien registration file to settle Plaintiffs’ cause of

action related to her delayed Freedom of Information Act request.” Id. Plaintiffs argue that

Defendants have an obligation to undertake a reasonable investigation of the allegations before




                                                    8
     9:18-cv-00083-MBS         Date Filed 11/28/18       Entry Number 52        Page 9 of 22




professing a lack of information or belief, and that Defendants have sufficient information to

admit or deny the following allegations:

Allegations regarding nationality, familial relationships, residence, and financial status:

          Plaintiff Tomasa Romero Solis is a national and citizen of Mexico. She
           permanently resides in Beaufort County, South Carolina, ECF No. 17 at ¶ 1;
          Plaintiff Heriberto Gonzalez Najera is a national and citizen of Mexico. He
           permanently resides in Beaufort County, South Carolina. He is the spouse of
           Plaintiff Tomasa Romero Solis, id. at ¶ 2;
          Plaintiff Anareli Mendiola Romero is a national and citizen of Mexico. She is
           the daughter of Tomasa Romero Solis, id. at ¶ 3;
          Plaintiff Edgar Mendiola Romero is a national and citizen of Mexico. He is
           the son of Plaintiff Tomasa Romero Solis, id. at ¶ 4;
          Plaintiff Juan Carlos Mendiola Romero is a national and citizen of Mexico.
           He is the son of Plaintiff Tomasa Romero Solis, id. at ¶ 5;
          Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial
           part of the events or omissions giving rise to the claim occurred in the District
           of South Carolina; Plaintiffs reside in Beaufort County, South Carolina; and
           Plaintiff petitioned for her immigration benefits from Charleston County,
           South Carolina. Further, Defendant does business in Charleston County, South
           Carolina, id. at ¶ 8;
          Plaintiffs’ net worth is less than $2,000,000, and she otherwise qualifies for
           fees under the Equal Access to Justice Act, id. at ¶ 127.

Allegations regarding a qualifying crime:

          Mrs. Solis was the victim of felonious assault after being subjected to an
           armed robbery in her home, ECF No. 17 at ¶ 29;
          This [felonious assault] is a qualifying crime under the U-Visa statute, id. at ¶
           30;
          [Plaintiff Solis] suffered substantial physical and mental abuse as a result of
           this [qualifying] crime, id. at ¶ 31;
          The [qualifying] crime was the direct and proximate cause of such [Plaintiff
           Solis’s] harm, id. at ¶ 32.

Allegations regarding a certifying agency:

          A certifying agency determined that Plaintiff[] [Solis] was the victim of a
           qualifying crime, ECF No. 17 at ¶ 33;
          A certifying agency determined that Plaintiff possessed valuable information
           about such [a qualifying] crime, id. at ¶ 34;
          A certifying agency determined that Plaintiff was helpful in the investigation
           or prosecution of the [qualifying] crime, id. at ¶ 35;
          A certifying agency issued Plaintiff a U-Visa certification, id. at ¶ 36.
                                                 9
    9:18-cv-00083-MBS          Date Filed 11/28/18       Entry Number 52         Page 10 of 22




Plaintiffs also assert that Defendants have sufficient information to admit or deny the allegations
that:

          On February 27, 2015, Mrs. Solis submitted a U-Visa application and
           applications for her family, all of which are qualifying relatives, ECF No. 17
           at ¶ 37; and
          Plaintiffs are all “eligible petitioners” for U-Visas, id. at ¶ 64.

       In response to the Motion, Defendants argue that they lack sufficient knowledge or

information to form a belief as to the above allegations. ECF No. 41. They argue that they

cannot simply rely on the contents of Plaintiff Solis’s alien registration file to admit or deny the

allegations, and that USCIS will lack a sufficient basis on which to admit or deny the allegations

until such time as it “investigates those allegations in the course of adjudicating Plaintiffs’

petitions.” Id. at 2-3.2 Defendants elaborate as follows.

Allegations regarding nationality, familial relationships, residence, and financial status:

       Defendants represent that USCIS “must investigate these allegations.” ECF No. 41 at 4,

6. They assert that necessary investigatory steps may include: “(1) searching government

databases and records for information about Plaintiffs’ nationality, residency, and family ties; (2)

confirming the authenticity of any relevant documents that Plaintiffs submitted in support of

their U-visa petitions; and (3) evaluating whether those documents and other evidence prove that

the allegations are true.” Id. With respect to the allegations that Plaintiff Solis petitioned for her

immigration benefits from Charleston County, South Carolina, ECF No. 17 at ¶ 8, and that on

February 27, 2015, Mrs. Solis submitted a U-Visa application and applications for her family,

ECF No. 17 at ¶ 37, Defendants argue that “[t]he only support for this allegation appears to be a




2
 Defendants raised as a secondary basis for failing to admit or deny that “many of the
allegations at issue are not purely factual in nature, but rather implicate legal questions,” and that
“USCIS must evaluate those allegations under the applicable legal standards.” Id. at 3.
                                                  10
    9:18-cv-00083-MBS          Date Filed 11/28/18      Entry Number 52        Page 11 of 22




Postal Service mailing label, which may be inauthentic and thus does not provide a sufficient

basis for USCIS to admit or deny the allegation.” ECF No. 41 at 4, 6.

Allegations regarding a qualifying crime:

       Defendants represent that USCIS “must investigate these allegations.” ECF No. 41 at 4.

They state that Plaintiffs “filed police reports, witness statements, medical records, and other

documents,” and assert that investigatory steps may include: “(1) confirming that the police

reports, witness statements, and medical records are authentic; and (2) investigating whether the

witnesses’ statements are accurate.” Id. at 4-5.

Allegations regarding a certifying agency:

       Defendants represent that USCIS “must investigate [these] allegations.” ECF No. 41 at

5. They state that Plaintiffs “filed police reports, witness statements, medical records, and other

documents,” and assert that investigatory steps may include: “(1) confirming that the police

reports, witness statements, and medical records are authentic; and (2) investigating whether the

witnesses’ statements are accurate.” Id. With respect to the allegation that “[a] certifying

agency issued Plaintiff a U-Visa certification,” ECF No. 17 at ¶ 36, Defendants argue that

USCIS must determine “(1) whether the Beaufort County Sheriff’s Department meets the

regulatory definition of a ‘certifying agency,’ 8 C.F.R. § 214.14(a)(2); and (2) whether the

purported U-visa certification, Form I-918 Supplement B, is authentic and satisfies the

requirements of 8 C.F.R. § 214.14(c)(2).” Id.

       2.      Findings

       Rule 8 imposes the minimal burden that a party act pursuant to a reasonable basis for

belief in pleading a matter. Plaintiffs assert in reply and argued during oral argument that USCIS

“confuses its duties in litigation with its duties in adjudication.” ECF No. 42 at 1. Indeed, while



                                                   11
    9:18-cv-00083-MBS          Date Filed 11/28/18       Entry Number 52         Page 12 of 22




the adjudication of Plaintiff Solis’s application may require USCIS to confirm the accuracy and

authenticity of assertions and documents, Rule 8 levies no such requirement. Were the Rule

more exacting, a person would be required to first muster the information necessary to prove his

claim before he could file a lawsuit. In recognizing the difference between the standard for

pleading and the standard represented by Defendants for adjudicating a U-Visa application, the

court finds that Defendants have a sufficient basis on which to admit or deny certain allegations.

       For example, in response to Plaintiff Solis’s allegation that she is a “national and citizen

of Mexico,” Defendants stated they lacked sufficient knowledge or information to form a belief

about her nationality because her U-Visa petition is pending review. ECF Nos. 17 and 37 at ¶ 1.

During oral argument, counsel for Plaintiffs represented without objection from Defendants that

Plaintiff Solis’s application includes a sworn affidavit attesting to the fact that she is a Mexican

national, and further contains a photographed copy of her Mexican birth certificate. This

information is sufficient to provide Defendants with a reasonable basis on which to admit or

deny that Plaintiff Solis is a citizen of Mexico. See Pacer v. Rockenbach Chevrolet Sales, Inc.,

No. 07C5173, 2007 WL 4109291, at *1 (N.D. Ill. Nov. 19, 2007) (commenting on “the high

hurdle deliberately set by Rule 8(b)’s requirement that such a defendant really lacks even a

belief,” and speculating that when the defendant “engage[s] in even a modest ‘inquiry reasonable

under the circumstances’ (as required by Rule 11(b)) a good many of the current nonresponses

will be converted into good faith admissions”) (emphasis in original). Additionally, Defendants

admit that Plaintiff Solis submitted “police reports, witness statements, [and] medical records” in

support of her assertion that she endured a qualifying crime and that the Beaufort County

Sheriff’s Department is a certifying agency. ECF No. 41 at 4, 5. While these materials may not

suffice to confirm the accuracy and authenticity of Plaintiff Solis’s claims for the purpose of



                                                 12
    9:18-cv-00083-MBS          Date Filed 11/28/18       Entry Number 52        Page 13 of 22




adjudicating her application, they provide a reasonable basis on which to admit or deny

allegations of the same. To the extent Defendants determine during discovery or during the

adjudication of Plaintiff Solis’s application that any document or attestation is inauthentic or

false, Defendants may seek to amend their Answer.

       The court similarly finds that the investigation required to satisfy Rule 11(b) is not

necessarily the same as the investigation USCIS must undertake to adjudicate Plaintiff Solis’s

application. The law is clear that what constitutes a reasonable investigation depends on the

circumstances of the case. Fed. R. Civ. P. 11(b). At oral argument, the court first asked counsel

for Defendants to describe the investigation USCIS undertook prior to asserting that it lacked

sufficient belief to admit or deny the allegations. Counsel represented that USCIS had not

conducted an investigation, and insisted that his clients were under no obligation to undertake

any investigation because the contested allegations call for legal conclusions. Counsel

acknowledged, however, that Defendants did not argue this position in response to the Motion.

Indeed, the response consistently cites a lack of sufficient knowledge or information as the basis

for declining to admit or deny the allegations. ECF No. 41 at 4-6.3 Given the positions they took

in the Answer and in response to the Motion, and considering the circumstances of this case,

Defendants were required to undertake some form of an investigation prior to asserting lack of

information or knowledge; otherwise, they had no basis on which to make such an assertion.

       During oral argument the court also sought to understand the nature of the effort and

resources Defendants would have to expend to acquire the facts necessary to admit or deny

certain allegations. Indeed, it may be that the investigation necessary for USCIS to form a belief




3
 The court notes upon review of the Answer that in responding to 135 paragraphs, Defendants
did not once assert that an allegation calls for a legal conclusion. See ECF No. 37.
                                                 13
    9:18-cv-00083-MBS          Date Filed 11/28/18       Entry Number 52         Page 14 of 22




sufficient to admit or deny certain allegations is unreasonable within the context of this lawsuit.

With few exceptions, Defendants were unable to describe with any more specificity than what is

contained in their response the nature of the investigation USCIS would have to undertake to

adduce facts sufficient to admit or deny certain allegations.4 Unable to describe the contours of

the investigation, Defendants could not then argue that such investigation is unreasonable at the

pleading stage.

       Finally, the court notes that Defendants assert in their response that they would have to

first undertake a legal analysis before they could admit or deny that (1) Plaintiff Solis was the

victim of a qualifying crime; (2) Beaufort County Sheriff’s Department is a certifying agency; or

(3) Plaintiffs are eligible petitioners for U-Visas. ECF No. 41 at 4-6. See ECF No. 17 at ¶¶ 29,

30, 33-36, 64. Specifically, Defendants assert that they would have to determine whether the

following regulatory definitions are satisfied. A qualifying crime is defined as “one or more of

the following or any similar activities in violation of Federal, State or local law:

       Rape; torture; trafficking; incest; domestic violence; sexual assault; abusive
       sexual contact; prostitution; sexual exploitation; female genital mutilation; being
       held hostage; peonage; involuntary servitude; slave trade; kidnapping; abduction;
       unlawful criminal restraint; false imprisonment; blackmail; extortion;
       manslaughter; murder; felonious assault; witness tampering; obstruction of
       justice; perjury; or attempt, conspiracy, or solicitation to commit any of the above
       mentioned crimes. The term “any similar activity” refers to criminal offenses in
       which the nature and elements of the offenses are substantially similar to the
       statutorily enumerated list of criminal activities

8 C.F.R. § 214.14(a)(9). A certifying agency is defined as:

       a Federal, State, or local law enforcement agency, prosecutor, judge, or other
       authority, that has responsibility for the investigation or prosecution of a
       qualifying crime or criminal activity. This definition includes agencies that have


4
 One exception was Defendants’ description of the investigation necessary to determine if the
Beaufort Sheriff’s Department is a certifying agency. Defendants represented that employees of
USCIS would likely call the Sheriff’s Department and confirm that it is a state law enforcement
agency and that it had submitted the documents contained in Plaintiff Solis’s application.
                                                 14
    9:18-cv-00083-MBS          Date Filed 11/28/18       Entry Number 52        Page 15 of 22




       criminal investigative jurisdiction in their respective areas of expertise, including,
       but not limited to, child protective services, the Equal Employment Opportunity
       Commission, and the Department of Labor.

Id. at § 214.14(a)(2). An alien is deemed eligible for U-1 nonimmigrant status if he or she

demonstrates the following:

       (1) The alien has suffered substantial physical or mental abuse as a result of
       having been a victim of qualifying criminal activity. Whether abuse is substantial
       is based on a number of factors, including but not limited to: The nature of the
       injury inflicted or suffered; the severity of the perpetrator's conduct; the severity
       of the harm suffered; the duration of the infliction of the harm; and the extent to
       which there is permanent or serious harm to the appearance, health, or physical or
       mental soundness of the victim, including aggravation of pre-existing conditions .
       ..;

       (2) The alien possesses credible and reliable information establishing that he or
       she has knowledge of the details concerning the qualifying criminal activity upon
       which his or her petition is based. The alien must possess specific facts regarding
       the criminal activity leading a certifying official to determine that the petitioner
       has, is, or is likely to provide assistance to the investigation or prosecution of the
       qualifying criminal activity . . . ;

       (3) The alien has been helpful, is being helpful, or is likely to be helpful to a
       certifying agency in the investigation or prosecution of the qualifying criminal
       activity upon which his or her petition is based, and since the initiation of
       cooperation, has not refused or failed to provide information and assistance
       reasonably requested . . . ; and

       (4) The qualifying criminal activity occurred in the United States (including
       Indian country and U.S. military installations) or in the territories or possessions
       of the United States, or violated a U.S. federal law that provides for
       extraterritorial jurisdiction to prosecute the offense in a U.S. federal court.

Id. at § 214.14(b).

       While the allegations that refer to a qualifying crime, a certifying agency, and Plaintiffs’

eligibility for U-Visas call for legal conclusions in the sense that the operative terms are defined

by law, the definitions themselves call for an application of facts. Keeping in mind the guidance

set forth above, Defendants are instructed to consider whether they have in their possession facts

sufficient to form a reasonable basis from which to determine if these definitions are satisfied,

                                                 15
     9:18-cv-00083-MBS         Date Filed 11/28/18       Entry Number 52         Page 16 of 22




and, if not, whether undertaking the factual investigation that Rule 11(b) requires would enable

them to so determine.

       For the reasons stated, Defendants are permitted leave to replead their Answer consistent

with the instruction provided herein. See Piontek, 2010 WL 4449419, at *3 (noting that “[g]iven

the disfavored status of Rule 12(f) motions to strike . . . a defendant is ordinarily given leave to

amend the answer”) (citing Cates v. Int'l Tel. & Tel. Corp., 756 F.2d 1161, 1180 (5th Cir. 1985)).

B.     Federal Rule of Civil Procedure 12(c)

       Plaintiffs contend that they are entitled to judgment on the pleadings regardless of

whether the court deems admitted the above allegations. Plaintiffs’ sole remaining claim asserts

that USCIS has unreasonably delayed adjudicating Plaintiff Solis’s U-Visa application in

violation of the APA. The APA provides that, “[w]ith due regard for the convenience and

necessity of the parties or their representatives and within a reasonable time, each agency shall

proceed to conclude a matter presented to it.” 5 U.S.C. § 555(b). Section 706 of the APA states

that the reviewing court “shall compel agency action unlawfully withheld or unreasonably

delayed.” 5 U.S.C. § 706(1). A claim under § 706(1) can proceed only where a plaintiff asserts

that an agency failed to take a discrete agency action that it is required to take. Norton v. S.

Utah Wilderness All., 542 U.S. 55, 64 (2004) (emphasis in original).

       In assessing claims of an agency delay, and whether such a delay warrants action by the

court, courts have looked to several factors for guidance as set forth in Telecomm. Research &

Action Ctr. v. FCC (the “TRAC Factors”). 750 F.2d 70 (D.C. Cir. 1984). These factors include

the following: (1) “the time agencies take to make decisions must be governed by a ‘rule of

reason’”; (2) “where Congress has provided a timetable or other indication of the speed with

which it expects the agency to proceed in the enabling statute, that statutory scheme may supply



                                                 16
        9:18-cv-00083-MBS         Date Filed 11/28/18       Entry Number 52        Page 17 of 22




content for this rule of reason”; (3) “delays that might be reasonable in the sphere of economic

regulation are less tolerable when human health and welfare are at stake”; (4) “the court should

consider the effect of expediting delayed action on agency activities of a higher or competing

priority”; (5) “the court should also take into account the nature and extent of the interests

prejudiced by delay”; and (6) “the court need not ‘find any impropriety lurking behind agency

lassitude in order to hold that agency action is unreasonably delayed.’” Id. at 80. See Alkassab

v. Rodriguez, No. 2:16-CV-1267-RMG, 2017 WL 1232428, at *5 (D.S.C. Apr. 3, 2017)

(applying the TRAC factors). The Parties agree that these factors apply here. See ECF No. 40-1

at 8.

          1.      Arguments

          Plaintiffs argue that the Amended Complaint contains sufficient uncontested material for

the court to find that the forty-one month delay in adjudicating Plaintiff Solis’s application is

unreasonable. Plaintiffs cite the following allegations as supporting judgment in their favor:

              USCIS is responsible for enforcing the Immigration and Nationality Act and
               its attendant regulations, including but not limited to timely adjudication of I-
               918, Petitions for U Nonimmigrant Status, U-visa derivative applications, and
               U-visa collateral benefits, ECF Nos. 17 and 37 at ¶ 6;
              Plaintiffs have exhausted all administrative remedies, ECF Nos. 17 and 37 at
               ¶¶ 9, 10;
              Once a U-Visa applicant is placed on the U-Visa Waiting List USCIS must
               grant deferred action to the applicant and his or her qualifying family
               members: “USCIS will grant deferred action or parole to U-1 petitioners and
               qualifying family members while the U-1 petitioners are on the waiting list,”
               ECF Nos. 17 and 37 at ¶ 24;
              Similarly, once a U-Visa applicant is placed on the U-Visa Waiting List,
               USCIS may grant work authorization to the applicant and his or her qualifying
               family members: “USCIS, in its discretion, may authorize employment for
               such petitioners and qualifying family members,” ECF Nos. 17 and 37 at ¶ 25;
              Plaintiffs submitted a U Nonimmigrant Status Certification (Form I-918
               Supplement B), ECF Nos. 17 and 37 at ¶¶ 33-37;
              Since February 27, 2015, USCIS has not made a decision on whether to put
               Plaintiffs on the Waiting List, ECF Nos. 17 and 37 at ¶ 40;


                                                    17
    9:18-cv-00083-MBS          Date Filed 11/28/18      Entry Number 52         Page 18 of 22




          USCIS has made U-Visa Waiting List decisions on U-Visa Applications filed
           after Plaintiffs’ U-Visa applications, ECF Nos. 17 and 37 at ¶ 41;
          USCIS has made U-Visa Waiting List decisions for U-Visa Applicants in
           removal proceedings that filed their U-Visa Applications after Plaintiffs, ECF
           Nos. 17 and 37 at ¶ 43;
          USCIS has made U-Visa Waiting List decisions for U-Visa Applicants with
           final orders of removal that filed their U-Visa Applications after Plaintiffs,
           ECF Nos. 17 and 37 at ¶ 44;
          USCIS has a duty under the APA to take action on whether to put a U-Visa
           applicant and his or her qualifying family members on the U-Visa Waitlist
           “within a reasonable amount of time,” ECF Nos. 17 and 37 at ¶ 76;
          USCIS does not make U-Visa Waiting List decisions on a first in, first out
           basis, ECF Nos. 17 and 37 at ¶ 79;
          There is no cap for the U-Visa Waiting List, ECF Nos. 17 and 37 at ¶ 81;
          USCIS’s own processing times for U-Visa adjudications are inaccurate, and
           because the processing times are expressed in a range, later-filed applications
           get U-Visa Waiting List decisions ahead of earlier filed applications, ECF
           Nos. 17 and 37 at ¶ 82;
          USCIS’s U-Visa Waiting List decisions impact human health and welfare,
           ECF Nos. 17 and 37 at ¶ 86;
          Plaintiffs are unable to acquire deferred action. Plaintiffs are, therefore,
           subject to detention and removal at any time, ECF Nos. 17 and 37 at ¶ 87;
          USCIS claimed that timely adjudication of U-Visa Applications is a priority,
           ECF Nos. 17 and 37 at ¶ 93;
          a finding that a thirty-seven-month delay in its decision to put the Plaintiffs on
           the U-Visa Waiting List does not require a finding of agency impropriety,
           ECF Nos. 17 and 37 at ¶ 103; and
          Plaintiffs’ interest in a decision as to whether they should be put on the U-
           Visa Waiting List is significant because a decision to put the Plaintiffs on the
           U-Visa Waiting List accords Plaintiffs with deferred action and the right to
           apply for work authorization, a social security number, and a South Carolina
           driver’s license, ECF Nos. 17 and 37 at ¶ 115.

ECF No. 40-1 at 7-8.

       Plaintiffs contend these allegations demonstrate that a forty-one month delay is

unreasonable, and cite the TRAC factors for support. With respect to the first factor, they argue

there is no rule of reason because, in articulating a rule of reason, Defendants have cited

exceptions that “could indefinitely delay Plaintiffs’ U-Visa waiting list decision,” and “[i]n

reality, the government’s ‘rule of reason’ appears to be decide whatever applications U.S.

Immigration and Customs Enforcement tells us to, and then get to everyone else.” ECF No. 40-1

                                                 18
    9:18-cv-00083-MBS          Date Filed 11/28/18       Entry Number 52         Page 19 of 22




at 9. With respect to the second factor, Plaintiffs argue that Congress has stated, “[i]t is the sense

that the processing of an immigration benefit application should be completed not later than 180

days after the initial filing of the application, except that a petition for a nonimmigrant visa under

section 1184(c) of this title should be processed not later than 30 days after the filing of the

petition.” Id. at 10 (quoting 8 U.S.C. § 1571(b)). Plaintiffs assert that even if this statement is

not binding for purposes of the TRAC factors, it is a “congressional indication of the speed at

which the agency should act.” Id. (quoting TRAC, 750 F.2d at 80). As to the fourth factor,

Plaintiffs state that the government “has admitted timely adjudication of U-Visa applications is a

priority and it has identified no USCIS priority of competing or higher value that would suffer.”

Id. at 10-11.

       Defendants respond that as an initial matter, Plaintiffs seek relief that would permit them

to improperly place themselves in front of other similarly situated applicants. Defendants assert

that when the requested relief has this effect, courts rely exclusively on the fourth TRAC factor:

“the effect of expediting delayed action on agency activities of a higher or competing priority . . .

[and] the extent of the interests prejudiced by the delay.” ECF No. 41 at 7-8 (“‘when a judicial

order putting the petitioner at the head of the queue would simply move all others back one space

and produce no net gain,’ courts have relied exclusively on the fourth TRAC factor”) (quoting

Mashpee Wampanoag Tribal Council, Inc. v. Norton, 336 F.3d 1094, 1100 (D.C. Cir. 2003)).

Defendants further assert that when the “competing priorities” factor weighs in an agency’s

favor, courts refuse to grant relief, even though all the other factors considered in TRAC favor it.

Id. at 8 (quoting Norton, 336 F.3d at 1100; citing Alkassab, 2017 WL 1232428, at *5).

       Defendants contend that the competing-priorities factor weighs in their favor. USCIS

prioritizes two types of U-Visa applications: (1) those of petitioners involved in removal



                                                  19
    9:18-cv-00083-MBS          Date Filed 11/28/18      Entry Number 52        Page 20 of 22




proceedings or subject to a final removal order where “approval of [the] petition would provide

an immediate basis for relief for the [petitioner],” ECF No. 37 at ¶ 79; and (2) those that are

derivative of a principal petition that is under adjudication. Id. Defendants argue that the

prioritization of these two types of applications is rational because: (1) when a U-Visa petitioner

is in removal proceedings or is subject to a final removal order, she faces a heightened threat of

removal that a regular petitioner, such as Plaintiff Solis, does not face; and (2) the law mandates

the derivative-petition exception. ECF No. 41 at 9 (citing 8 C.F.R. § 214.14(f)(2)). Defendants

also contend that even if the other TRAC factors were relevant, Plaintiffs would not be entitled to

judgment on the pleadings.5

       2.      Findings

       Resolution of the Motion does not require that the court determine the proper application

of the TRAC factors. A motion for judgment on the pleadings should be granted only if “the

moving party has clearly established that no material issue of fact remains to be resolved and the

party is entitled to judgment as a matter of law.” Park Univ. Enters., 442 F.3d at 1244.

However, “[t]he reasonableness of a delay in the context of an immigration application is a fact-

dependent inquiry.” Ahmed v. Holder, 12 F. Supp. 3d 747, 759 (E.D. Pa. 2014) (citation



5
  Defendants argue that the second factor, whether “Congress has provided a timetable or other
indication of the speed with which it expects the agency to proceed in the enabling statute,” does
not favor Plaintiffs because the relevant statute, 8 U.S.C. § 1571(b), contains “merely precatory”
language. ECF No. 41 at 10. Defendants argue that the third factor, whether the delay
implicates “human health and welfare” interests, does not favor Plaintiffs because “nothing in the
complaint distinguishes Plaintiffs’ health and welfare interests from the interests of other U-visa
petitioners.” Id. Finally, Defendants argue that the fifth factor, “the nature and extent of the
interests prejudiced by delay,” does not favor Plaintiffs because their interests “are
indistinguishable from the interests of the U-visa petitioners whom Plaintiffs seek to jump in
line,” and that, “[m]oreover, Plaintiffs’ interests are weaker than the interests of petitioners who
are in removal proceedings or are subject to a final removal order,” because, “[u]nlike Plaintiffs,
such petitioners face an immediate threat of removal.” Id. at 11.

                                                 20
    9:18-cv-00083-MBS          Date Filed 11/28/18       Entry Number 52        Page 21 of 22




omitted). See Fraga v. Smith, 607 F. Supp. 517 522 (D. Or. 1985) (“What constitutes an

unreasonable delay in the context of immigration applications depends to a great extent on the

facts of the particular case”); Rodriguez v. Nielsen, 16-cv-7092-MKB, 2018 WL 4783977, at

*20-21 (E.D.N.Y. Sept. 30, 2018) (denying cross motions for summary judgment on APA claim

as premature where parties had not completed discovery on the issue of whether delay in

adjudicating the plaintiff’s U-visa application was unreasonable).

       Defendants assert that they operate under the following rule of reason: “USCIS starts to

adjudicate principal petitions in the order in which they are filed, subject to two well-defined,

rational exceptions.” ECF No. 41 at 10. The Answer supports this assertion. ECF Nos. 17 and

37 at ¶¶ 42-44, 79. Plaintiffs argue that the stated rule of reason fails because the two exceptions

swallow the rule. However, Plaintiffs have not provided legal authority for the court to conclude

as a matter of law that the rule of reason is invalid.6 And, even if such authority exists, the

argument requires a factual record that the parties have not yet developed. The pleadings do not

demonstrate that a delay of forty-one months is unreasonable per se; therefore, Plaintiffs are not

entitled to judgment at this time.

                                        IV.     CONCLUSION

       For these reasons, Plaintiffs’ Rule 12(c) and 12(f) Motion, ECF No. 40, is granted in part

and denied in part. Defendants shall file an amended answer on or before December 12, 2018.

       IT IS SO ORDERED.




6
  Plaintiffs cite Aslam v. Mukasey, 531 F. Supp. 2d 736, 745 (E.D. Va. 2008) for support that
Defendants’ asserted priorities are unreasonable. However, Aslam was decided on cross motions
for summary judgment, and the court found that there was no evidentiary support for the
defendants’ argument that the delay was tied to national security concerns.
                                                 21
    9:18-cv-00083-MBS        Date Filed 11/28/18   Entry Number 52      Page 22 of 22




                                                       /s/Margaret B. Seymour________
November 28, 2018                                      Margaret B. Seymour
Charleston, South Carolina                             Senior United States District Judge




                                           22
